Citation Nr: 1538537	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  09-35 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for ulcers, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD or a sleep disorder.

4.  Entitlement to an initial rating in excess of 50 percent for PTSD.

5.  Entitlement to an effective date earlier than January 24, 2008, for the grant of service connection for PTSD.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 1986 to April 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2009 and October 2011 rating decisions of the VA Regional Office (RO) in North Little Rock, Arkansas and the Appeals Management Center in Washington, DC, respectively.    

In February 2011, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

In a decision issued in October 2011, the Board explained that the scope of a disability claim included any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record (see Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and noted that the evidence of record included psychiatric diagnoses other than the Veteran's claimed PTSD and a sleep disorder.  Accordingly, the Board recharacterized the pertinent issues on appeal as a petition to reopen a claim of service connection for an acquired psychiatric disability, to include PTSD; and a petition to reopen a claim of service connection for a sleep disorder.  The Board then granted the Veteran's petitions to reopen; granted the underlying claim of service connection for PTSD; and denied the underlying claim of service connection for a sleep disorder.  The Veteran appealed the decision pertaining to the issue of service connection for psychiatric disabilities other than PTSD and a sleep disorder to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court vacated the October 2011 Board decision as to that matter, and remanded it for readjudication consistent with the instructions outlined in a May 2012 Joint Motion for Partial Remand (Joint Motion) by the parties.

The Board's October 2011 decision also remanded the issues of service connection for hypertension and ulcers.  

In December 2012, the Board remanded the issue of service connection for an acquired psychiatric disorder other than PTSD or a sleep disorder for further development.  

The issues of entitlement to ratings in excess of 10 percent for irritable bowel syndrome (IBS) and in excess of 50 percent for undiagnosed disability manifested as dizziness, headaches, and shortness of breath, have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for an acquired psychiatric disorder other than PTSD or a sleep disorder and an initial rating in excess of 50 percent for PTSD are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Hypertension was not present during service, was not manifest within one year of discharge from service, and currently diagnosed hypertension did not develop as a result of any incident during service and is not caused or aggravated by service-connected PTSD.

2.  Ulcers were not present during service and currently diagnosed ulcers did not develop as a result of any incident during service and are not caused or aggravated by service-connected PTSD.

3.  An original claim for service connection for nervousness was received in April 2004, more than one year after the Veteran was discharged from service.  

4.  An original claim for service connection for depression was received in April 2005, more than one year after the Veteran was discharged from service.  

5.  A rating decision in August 2005 denied service connection for depression.

6.  A July 2006 rating decision, following the submission of additional evidence, continued to deny service connection for depression; the Veteran did not appeal that decision.

7.  A claim for service connection for PTSD was not thereafter received until January 24, 2008.

8.  Reconsideration of the July 2006 rating decision is not warranted as service department evidence used to grant service connection for PTSD could not have been obtained prior to the January 2008 claim because the claimant failed to provide sufficient information for VA to identify and obtain the records.

9.  There is no communication of record prior to January 24, 2008, that can be construed as a formal or informal claim for VA compensation benefits based on PTSD or any other psychiatric disorder.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service and is not proximately due to or the result of service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  Ulcers were not incurred or aggravated in service and are not proximately due to or the result of service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

3.  The criteria for an effective date earlier than January 24, 2008, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in July 2009 and October 2011 regarding the type of evidence necessary to establish his service connection claims.  He was instructed how to establish service connection on both a direct and secondary basis.  The Veteran was notified of what evidence and/or information was already in the AOJ's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claims were readjudicated by a December 2013 supplemental statement of the case after the Veteran and his attorney were provided with an opportunity to respond and supplement the record.

The Veteran's claim for an earlier effective date arises from his disagreement with effective date assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the July 2009 and October 2011 letters informed the Veteran of the criteria for assigning effective dates.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in January 2012.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining VA examinations concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  The Board also finds that the AOJ has substantially complied with the terms of the Board's remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran did not request a hearing on the matter seeking an earlier effective date.  See January 2014 letter from the Veteran's attorney.  For the service connection issues, the Veteran was provided an opportunity to set forth his contentions during the February 2011 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the February 2011 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Based in part on information obtained at the hearing, the Board remanded the issues for additional development.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., hypertension) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., hypertension) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

		1.  Hypertension 

VA defines hypertension as diastolic blood pressure predominantly 90mm. or greater.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  The Veteran's STRs show that he had blood pressure of 132/90 in November 1987 when he was treated for ankle pain; 130/90 and 140/90 in March 1988 when he was again treated for ankle pain; and 128/90 and 132/94 in October 1989 when he was seen in follow-ups for his back after an automobile accident.  The Veteran's remaining STRs do not show any other diastolic blood pressure readings of 90 or above.  Although these readings reflect findings of elevated blood pressure, there is no indication that the Veteran was diagnosed with hypertension in service.  

Post-service treatment records show that the Veteran denied hypertension in June 2004.  The earliest indication of hypertension is a record dated in February 2008 when the Veteran's past medical history was shown to include hypertension.  The actual date of diagnosis is not shown.  

At the Veteran's February 2011 hearing, he testified that he was first diagnosed with hypertension in 2004.  February 2011 Hearing Transcript (T.) at 10.  The Veteran's hearing testimony shows that he did not seek any medical treatment after service until 2004 when he was first eligible for VA treatment.  Id. at 7.  The Veteran testified that he could not remember whether he had problems with hypertension in service.  Id. at 10.  He also testified that no one had provided an opinion regarding what caused his hypertension.  Id. at 11.

The Veteran was afforded a VA examination in January 2012.  The examiner indicated that the date of diagnosis was in 2009.  The Veteran denied a history of hypertension in the military noting onset in the past two years.  The examiner opined that based on the Veteran's history, it was less likely than not that his hypertension had its onset while in the military or attributed to active duty as the Veteran denied that.  The examiner opined that there were no problems with hypertension until the past two years.  The examiner further opined that therefore, there was no nexus to link the condition to the military.  The examiner also opined that it was less likely than not caused by PTSD.  The examiner reported that the logic was that there was no evidence of end organ damage from PTSD to cause hypertension, which would have to be the case for the condition to be secondary to PTSD.  The examiner further opined that it was less likely that his hypertension was related to medications for PTSD as the medications he was taking at that time for PTSD did not cause hypertension.  The examiner concluded that it was less likely than not that his hypertension was aggravated by his PTSD or medications for PTSD.  The rationale was that PTSD did not cause sustained blood pressure elevation and therefore, there would be no aggravation from the PTSD.

In an addendum opinion later that same month, the examiner noted reviewing the claims file.  The examiner stated that his opinion remained the same.  The examiner indicated that there was no evidence of sustained hypertension while the Veteran was in the military.  The examiner noted one isolated blood pressure elevation in 1989 during pain and that would be a normal physiologic blood pressure response.  The examiner opined that this reading would not indicate the diagnosis of hypertension as the Veteran had subsequent blood pressure readings recorded as normal up until exit from the military in 1994.  The examiner reported that to have a diagnosis of hypertension, the Veteran would have needed multiple blood pressure readings over six months consistent with hypertension and that such was not found.  The examiner noted that hypertension was diagnosed years later.  The examiner concluded that therefore, his opinion regarding a direct link between service and hypertension remained unchanged, and that his opinion regarding a relationship between hypertension and PTSD or medications for PTSD remained the same with the rationale remaining the same.  

None of the Veteran's treatment records contain any opinion relating hypertension to his military service or to his service-connected PTSD, to include medications taken for PTSD.

Based on a review of the evidence, the Board concludes that service connection for hypertension is not warranted.  

Beginning with service connection on a direct basis, although the Veteran's STRs show isolated elevated blood pressure, the evidence fails to show that the onset of hypertension occurred in service.  The January 2012 examiner opined that to have a diagnosis of hypertension, the Veteran would have needed multiple blood pressure readings over six months consistent with hypertension.  The examiner noted that in reviewing the claims file that was not found.  This opinion is uncontradicted.  Although the examiner reported the Veteran only had one isolated blood pressure elevation while the Board found several readings of diastolic pressure of 90mm with one of diastolic pressure of 94mm, the examiner's opinion still shows that multiple blood pressure readings over six months would be needed to support a diagnosis of hypertension in service.  In this case, the Veteran's STRs contain other blood pressure readings that were not elevated in the six month periods in which the Veteran had diastolic blood pressures of 90mm.  The evidence fails to show multiple elevated blood pressure readings over any six month period during service to support a diagnosis of hypertension, as defined by the VA examiner.  The VA examiner also indicated that the 1989 elevated blood pressure reading was noted during a time of pain and that such elevated blood pressure was a normal physiologic response.  Notably, the November 1987 and March 1988 elevated blood pressure readings were at times the Veteran was treated for ankle pain.  

The Veteran's post-service treatment records are all silent for a report of hypertension occurring in service or of the incurrence of any event, injury, or disease to his cardiovascular system in service.  The Veteran himself testified that he could not remember whether he had problems with hypertension in service.  The contemporaneous evidence of record weighs against a finding that the onset of hypertension began in service or that any currently diagnosed hypertension is related to the isolated elevated blood pressure readings.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

A preponderance of the evidence is against a finding that currently diagnosed hypertension is directly related to the Veteran's military service.  None of his treatment records contain any such opinion.  The only medical opinion of record, that of the January 2012 examiner, concludes that the Veteran's currently diagnosed hypertension is not related to his military service.  As the opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence of record, the Board accords it great probative value.  It is also uncontradicted.  Therefore, the evidence weighs against a finding that hypertension is directly related to the Veteran's military service.  

Furthermore, as the evidence does not show that hypertension was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as hypertension is a chronic disease as per 38 C.F.R. § 3.309.  As noted above, a 2004 treatment record shows that the Veteran denied hypertension.  Additionally, as pointed out by the examiner, the fact that the Veteran's STRs through his discharge from service in 1994 failed to show elevated blood pressure readings after October 1989 weighs against a finding of a continuity of symptomatology as already set forth above.  See Curry, 7 Vet. App. at 68.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Regarding service connection on a secondary basis, the evidence fails to show that the Veteran's service-connected PTSD either caused or aggravated his hypertension.  None of his treatment records contain any such opinions.  The only medical opinion of record, that of the January 2012 examiner, concludes that the Veteran's PTSD, as well as medications taken for PTSD, did not cause or aggravate hypertension.  As the examiner's opinion was formed after examining and interviewing the Veteran, as well as reviewing the evidence, the Board accords it great probative value.  Again, it is also uncontradicted.  Therefore, a preponderance of the evidence is also against a finding that hypertension is caused or aggravated by service-connected PTSD or medications taken for PTSD.

Without competent and credible evidence of an association between hypertension and the Veteran's active duty or that hypertension is caused or aggravated by service-connected PTSD, service connection for hypertension is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension is denied.  See 38 U.S.C.A § 5107 (West 2014).  

		2.  Ulcers

The Veteran's STRs show no diagnosis of, or treatment for, ulcers.  A June 1993 record shows that the Veteran complained of nausea and diarrhea, but no ulcer was diagnosed.

Post-service treatment records show that the Veteran denied having any gastrointestinal problems in June 2004.  The earliest evidence of ulcers was in February 2008.  At that time, an EGD revealed gastritis and gastric ulcerations.  None of the Veteran's treatment records contain any opinion relating ulcers to his military service or to any service-connected disability.

At his hearing, the Veteran testified that he had problems with ulcers while in service.  T. at 13.  He also testified that his ulcers were aggravated or caused by IBS.  Id. at 12.

The Veteran was afforded a VA examination in January 2012.  The examiner noted that the Veteran was diagnosed with gastric ulcerations, H. pylori, and gastritis in 2008.  The Veteran related an onset of symptoms in 2004.  He denied symptoms in the military.  The examiner opined that based on the history given by the Veteran and review of his VA treatment records dating back several years, the gastritis/gastric ulcers were not related to PTSD.  The examiner reported that the reason was that the condition was caused by a bacteria (H. pylori) and confirmed upon work-up.  The examiner opined that the bacteria caused the condition but was not directly caused by PTSD and therefore there was no relationship.  The examiner opined that it was not directly related to the military as historically, there was no evidence of ongoing problems with gastritis during that time frame, which would be needed in order to show an association.  The examiner noted that symptoms did not come about until recent years and therefore there could be no association.  The examiner observed that the Veteran denied upper gastrointestinal (GI) symptoms while in the military.  The examiner opined that PTSD would not be the cause since the etiology (H. pylori) was found.  The examiner further opined that the absence of symptoms for several years following exit from the military was evidence against PTSD being a cause or aggravation of the condition.  The examiner also noted that the Veteran's upper gastrointestinal symptoms were likely related to gastroesophageal reflux disease from medications taken for his PTSD.  

Following a review of the claims file, an addendum opinion was obtained in January 2012.  The examiner reported that after reviewing the claims file, his opinion remained the same as described in the examination report with the logic remaining the same.  

Based on a review of the evidence, the Board concludes that service connection for ulcers is not warranted.  Although the evidence shows that the Veteran testified about in-service symptoms and is currently diagnosed with ulcers, it does not show that ulcers are related to his military service or are caused or aggravated by service-connected PTSD.  

Beginning with service connection on a direct basis, although the Veteran testified about having ulcer symptoms in service, he reported to the VA examiner that his symptoms did not start until 2004.  His STRs show no complaints of, or treatment for, any symptoms opined by a physician to be symptoms of ulcers.  Although the Veteran is competent to testify regarding symptoms he experienced in service, the Board finds that his testimony is not credible.  His statements regarding the onset of ulcers have been inconsistent and he has not provided any explanation for his inconsistent reporting to the examiner that his symptoms began in 2004, which is contrary to his testimony that they began during service.  Furthermore, as noted above, the Veteran specifically denied any GI problems in 2004 and there is no evidence of any ulcers until 2008.  In this case, the Veteran's STRs and post-service treatment records fail to show that the onset of ulcers began in service or are related to any in-service event, injury or disease.  The contemporaneous evidence of record weighs against a finding that the onset of ulcers began in service or that any currently diagnosed ulcers are otherwise related to the Veteran's military service.  See Curry, 7 Vet. App. at 68.  

The only medical opinion of record, that of the January 2012 examiner, concludes that the Veteran's currently diagnosed ulcers are not related to his military service.  As the opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence of record, the Board accords it great probative value.  It is also uncontradicted.  As explained by the examiner, the cause of the Veteran's ulcers is bacteria (H. pylori) and there is no indication that such bacteria are related to the Veteran's military service.  No medical professional has provided any such opinion.  Therefore, the evidence weighs against a finding that ulcers are directly related to the Veteran's military service.  

Regarding service connection on a secondary basis, the evidence fails to show that the Veteran's service-connected PTSD either caused or aggravated his ulcers.  None of his treatment records contain any such opinions.  The only medical opinion of record, that of the January 2012 examiner, opines that the Veteran's PTSD did not cause or aggravate ulcers.  As the examiner's opinion was formed after examining and interviewing the Veteran, as well as reviewing the evidence, the Board accords it great probative value.  It is also uncontradicted.  

The Board recognizes that the VA examiner indicated that the Veteran's GERD was related to medications taken for PTSD.  However, that issue is separate from the issue currently before the Board and has been fully addressed by an August 2014 rating decision that granted service connection for IBS with acid reflux.  Therefore, the Board will not further consider that aspect of the January 2012 VA opinion.  

The Board also acknowledges the Veteran's testimony that his IBS caused or aggravated his ulcers.  Although no medical opinion was requested as to such assertion, the Board finds that none is needed.  The only evidence presented as to a connection between IBS and ulcers is the Veteran's own "conclusory generalized statement" that his ulcers are somehow related to his service-connected IBS.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  This is insufficient to trigger VA's duty to provide a medical examination.  Id. at 1278-79.  The Waters Court noted that since all veterans could make bare assertions that a service connected illness caused their current medical problems, requiring examinations in such cases "would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id. at 1278.  The Federal Circuit "reject[ed]" the "theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues."  Id. at 1278-79.  Consequently, despite the Veteran's assertions, as the medical evidence of record fails to show any relationship between his service-connected IBS and his ulcers, an opinion is not necessary.

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the etiology of ulcers falls outside the realm of the common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between ulcers and the Veteran's active duty or that ulcers are caused or aggravated by service-connected PTSD, service connection for ulcers is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for ulcers.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for ulcers is denied.  See 38 U.S.C.A § 5107.  

	B.  Earlier Effective Date

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151.  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Veteran filed a claim seeking service connection for "uncontrollable nervousness" and indicated that his medical conditions left him depressed, in April 2004.  He subsequently filed a claim for depression in April 2005.  An August 2005 rating decision denied service connection for depression.  In April 2006, the Veteran submitted additional evidence.  A July 2006 rating decision readjudicated and continued to deny the claim.  Although the July 2006 decision did not specifically reference the claim of uncontrollable nervousness, it implicitly denied that claim based on the denial for service connection for depression, since depression and nervousness were both identified in the Veteran's April 2004 claim.  Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009) (finding that in certain circumstances, "a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision").  This decision was not appealed.  

In reaching the conclusion that the July 2006 rating decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Here, no additional evidence pertinent to the issue of service connection for depression, or any other psychiatric disorder, was received within the relevant time period of the July 2006 decision.  Since the July 2006 rating decision was not appealed and no additional evidence was submitted within the relevant time period, the decision is thus final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.302, 20.1103.  

Having found that the previous rating decision is final, the Board will now address whether the Veteran might be otherwise entitled to an effective date earlier than January 24, 2008, for the grant of service connection for PTSD.

After the July 2006 rating decision, correspondence evidencing an intent to claim service connection for an acquired psychiatric disorder, to include PTSD, was not received from the Veteran until January 24, 2008.  The first evidence confirming a diagnosis of PTSD is a treatment record dated in February 2008.

The Veteran submitted a stressor statement received in May 2008 identifying a fear for his life while serving as a battalion driver.  A July 2008 response from the United States Army and Joint Services Records Research Center (JSRRC) shows that the Veteran's Battalion began an attack and breach at Log Base Echo and destroyed the Republican Guards in February 1991.  In October 2011, the Board granted service connection for PTSD.  In the October 2011 rating decision on appeal, the RO effectuated the Board's grant and assigned an effective date of January 24, 2008, the date the claim was received.  

The Board concludes that an effective date earlier than January 24, 2008, for the grant of service connection for PTSD is not warranted.  As discussed above, the Board finds that the July 2006 rating decision is final.  Therefore, the claim by which the Veteran was granted service connection for PTSD, and which led to this appeal, was a petition to reopen a previously denied claim.  The Court has held that, when a claim is reopened, the effective date cannot be earlier than the date of the petition to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).

The evidence clearly shows that the final disallowance (the last disallowance that is determined to be a final decision by virtue of having not been appealed) is the July 2006 denial by the RO.  The evidence also shows that the date of receipt of the claim to reopen was January 24, 2008, and that it is a claim reopened after final disallowance.  In light of the foregoing, the only effective date for the award of service connection that may be assigned for the Veteran's PTSD is the presently assigned date of January 24, 2008.

In the August 2012 notice of disagreement, the Veteran's attorney asserted that an effective date of April 2004, when the Veteran first claimed nervousness, is warranted.  The attorney argued that since the Board's grant was based, in part, on a July 2008 response from the JSRRC confirming a stressor, an earlier effective date is warranted pursuant to 38 C.F.R. § 3.156(c).  

Effective on or after October 6, 2006, 38 C.F.R. § 3.156(c)(1) provides that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  

An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  

However, paragraph (c)(1) does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  38 C.F.R. § 3.156(c)(2).  

In this case, the Veteran did not provide information to obtain verification from the JSRRC regarding his stressor event until 2008 in connection with his current claim.  The Veteran's statements prior to the July 2006 rating decision did not provide such information.  Moreover, the Veteran did not even have a confirmed diagnosis of PTSD until February 2008.    

Furthermore, at the time of the petition to reopen, no claim was made regarding reconsideration under 38 C.F.R. § 3.156(c)(1).  The Board in October 2011 reopened the Veteran's claim on the basis of new and material evidence and did not reconsider the claim based on additional service department evidence.  The Veteran did not appeal that aspect of the Board's decision to the Court.  Consequently, the Board concludes that an earlier effective date based on a reconsideration of the previously denied claim is not warranted in this case.  

While the Board recognizes the Veteran's belief that the effective date for the grant of service connection for PTSD should be earlier than January 24, 2008, the governing legal authority is clear and specific, and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.  


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, is denied.

Entitlement to service connection for ulcers, to include as secondary to service-connected PTSD, is denied.

Entitlement to an effective date earlier than January 24, 2008, for the grant of service connection for PTSD is denied.  


REMAND

Regrettably, a remand is necessary for the remaining issues.  Regarding the issue of service connection for an acquired psychiatric disorder other than PTSD or a sleep disorder, the Board remanded this issue in 2012 to provide the Veteran with a VA examination.  However, a March 2013 examination report does not indicate that a physical examination actually took place.  The examiner opined that the only psychiatric disorder the Veteran had was PTSD and discussed the Veteran's treatment records in support of such opinion showing no other diagnosis.  The examiner noted reviewing the Veteran's claims file and VA treatment records, but did not report examining the Veteran.  In a December 2013 supplemental statement of the case (SSOC), the RO indicated that a mental health opinion was obtained in March 2013.  Since the evidence reflects the Veteran was not afforded an examination as directed by the Board, a remand is necessary to provide the Veteran with an examination.

As for the issue of an initial rating in excess of 50 percent for PTSD, the SOC was issued in December 2013, and no SSOCs have been issued.  The Veteran's attorney filed a substantive appeal on behalf of the Veteran in February 2014.  Since December 2013, additional pertinent evidence, including a VA examination in March 2014, was added to the claims file prior to the issue being certified and transferred to the Board.  Although 38 U.S.C.A. § 7105(e) provides for an automatic waiver of initial AOJ review of evidence submitted by a Veteran or his or her representative where a substantive appeal is filed on or after February 2, 2013, this provision does not apply to evidence obtained by VA or submitted by other sources.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. 112-154, § 501, 126 Stat. 1165, 1190; see also Veterans Benefits Administration Fast Letter 14-02, at 3 (May 2, 2014).  Therefore, a remand is necessary for the issuance of an SSOC addressing the additional evidence.  

The record reflects the Veteran receives VA treatment for his psychiatric disability.  The most recent VA treatment records are from April 2015.  As VA treatment records are constructively of record, updated pertinent records should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any pertinent VA treatment records from April 2015 to the present.

2.  Arrange for the Veteran to be examined by an appropriate mental health professional to determine the nature and likely etiology of his psychiatric disability(ies). 

The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

Upon examination/interview of the Veteran, and review of pertinent history, the examiner should provide opinions responding to the following:

(a) Please identity whether the Veteran's psychiatric disability includes any Axis I diagnoses other than PTSD, specifically including mood disorder, depressive disorder, and substance dependence.  If the examiner determines that the Veteran does not currently have diagnoses of any of the above noted disabilities, then the examiner must explain the rationale for why such diagnosis(es) is/are inappropriate.

(b) For each psychiatric disability diagnosed as above (other than PTSD), please opine as to whether such disability is at least as likely as not (50 percent or better probability) related to the Veteran's service.

(c) For each psychiatric disability diagnosed as above (other than PTSD), please opine as to whether such disability is at least as likely as not (50 percent or better probability) caused by the Veteran's service-connected disabilities of PTSD; an undiagnosed illness manifested by dizziness, headaches, and shortness of breath as due to Gulf War exposure; a cervical spine disability; IBS with acid reflux; erectile dysfunction; and/or a right eye condition.

(d) For each psychiatric disability diagnosed as above (other than PTSD), please opine as to whether such disability is at least as likely as not (50 percent or better probability) aggravated beyond the normal course of the condition by the Veteran's service-connected disabilities of PTSD; an undiagnosed illness manifested by dizziness, headaches, and shortness of breath as due to Gulf War exposure; a cervical spine disability; IBS with acid reflux; erectile dysfunction; and/or a right eye condition.

The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it is the examiner's conclusion that the opinion sought cannot be given without resorting to speculation, it should be so stated and the provider must explain why the opinion sought cannot be offered without resorting to speculation. 

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues on appeal.  If any benefit remains denied, in whole or in part, provide the Veteran and his attorney with a supplemental statement of the case and give them an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


